PER CURIAM.
Upon the foregoing special findings of fact, which are made a part of the judgment herein, the court decides as a conclusion of law that the plaintiff is not entitled to recover; therefore, the petition is dismissed.
Judgment is rendered against plaintiff for the cost of printing the record herein; the amount thereof to be entered by the clerk and collected by him according to law.
See Army & Navy Club of America v. United States, S3 F.2d 277, 72 Ct.Cl. 684, certiorari denied 285 U.S. 548, 52 S.Ct. 405, 76 L.Ed. 939; Chicago Engineers’ Club v. United States, 9 F.Supp. 680, 80 Ct.Cl. 615.